HAND-GUIDED DEVICE FOR SETTING A SETTING ELEMENT AND METHOD FOR USING SAID DEVICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Wright on 3/15/21.
Claim 25 has been amended as follows: The apparatus in accordance with claim 20, wherein the support part comprises a [[the]] first end abutment and the carriage comprises a [[the]] second end abutment to limit a feed movement of the carriage relative to the support part.
Allowable Subject Matter
Claims 20 and 23-34 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 20, the closest prior art, Stevens (US 1656301) teaches a hand-guided apparatus for setting a setting element in a component, the apparatus comprising a handle (10a) for holding the apparatus (Fig. 3); a carriage (6) that is movable with respect to the handle (10a) and that carries a rotationally supported drive shaft (drill cylinder, 4) at whose one end a mount for the setting element is formed (Fig. 3); a force accumulator (13a) which is connected between the handle (10a, via 11a and 8a) and the carriage (6) and which serves for storing a defined feed force with which the force accumulator (13a) can be loaded by a relative movement between the handle (10a) and the carriage (6) (lines 93-99; Fig. 3); and a force limiter (8) for limiting the feed force stored in the force accumulator (13a), wherein the force accumulator (13a) is configured to exert the stored feed force onto the setting element via the carriage (6) (Fig. 3; lines 93-99); wherein the force limiter (8) is formed by two corresponding first and second force limitation abutments (left, right) (Fig. 3).  Stevens does not anticipate, nor render obvious wherein the first force limitation abutment is provided at a support part and wherein the second limitation abutment is provided at the handle, and therefore is allowable.
Regarding claim 26, the closest prior art, Stevens (US 1656301) teaches a hand-guided apparatus for setting a setting element in a component, the apparatus comprising a handle (10a) for holding the apparatus (Fig. 3); a carriage (6) that is movable with respect to the handle (10a) and that carries a rotationally supported drive shaft (drill cylinder, 4) at whose one end a mount for the setting element is formed (Fig. 3); a force accumulator (13a) which is connected between the handle (10a, via 11a and 8a) and the carriage (6) and which serves for storing a defined feed force with which the force accumulator (13a) can be loaded by a relative movement between the handle (10a) and the carriage (6) (lines 93-99; Fig. 3); and a force limiter (8) for limiting the feed force stored in the force accumulator (13a), wherein the force accumulator (13a) is configured to exert the stored feed force onto the setting element via the carriage (6) (Fig. 3; lines 93-99).  Stevens does not anticipate, nor render obvious a detection means for detecting an end position of the carriage, and therefore is allowable.
Regarding claim 30, the closest prior art, Stevens (US 1656301) teaches a hand-guided apparatus for setting a setting element in a component, the apparatus comprising a handle (10a) for holding the apparatus (Fig. 3); a carriage (6) that is movable with respect to the handle (10a) and that carries a rotationally supported drive shaft (drill cylinder, 4) at whose one end a mount for the setting element is formed (Fig. 3); a force accumulator (13a) which is connected between the handle (10a, via 11a and 8a) and the carriage (6) and which serves for storing a defined feed force with which the force accumulator (13a) can be loaded by a relative movement between the handle (10a) and the carriage (6) (lines 93-99; Fig. 3); and a force limiter (8) for limiting the feed force stored in the force accumulator (13a), wherein the force accumulator (13a) is configured to exert the stored feed force onto the setting element via the carriage (6) (Fig. 3; lines 93-99).  Stevens does not anticipate, nor render obvious a detection means for detecting an activation of the force limiter, and therefore is allowable.
Regarding claim 33, the closest prior art, Stevens (US 1656301) teaches a hand-guided apparatus for setting a setting element in a component, the apparatus comprising a handle (10a) for holding the apparatus (Fig. 3); a carriage (6) that is movable with respect to the handle (10a) and that carries a rotationally supported drive shaft (drill cylinder, 4) at whose one end a mount for the setting element is formed (Fig. 3); a force accumulator (13a) which is connected between the handle (10a, via 11a and 8a) and the carriage (6) and which serves for storing a defined feed force with which the force accumulator (13a) can be loaded by a relative movement between the handle (10a) and the carriage (6) (lines 93-99; Fig. 3); and a force limiter (8) for limiting the feed force stored in the force accumulator (13a), wherein the force accumulator (13a) is configured to exert the stored feed force onto the setting element via the carriage (6) (Fig. 3; lines 93-99).  Stevens does not anticipate, nor render obvious a lamp for illuminating a work region surrounding the mount for the setting element, and therefore is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chicago Pneumatic Tool Co (GB236910)  teaches a pneumatic setting device with a force limiter and return springs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723